Citation Nr: 0723646	
Decision Date: 07/08/07    Archive Date: 08/14/07

DOCKET NO.  06-06 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to September 10, 1982, 
for service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Michael Parker, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to 
November 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania that denied the veteran's claim of 
entitlement to and earlier effective date for service 
connection for hearing loss of the left ear.  The veteran 
perfected a timely appeal of this determination to the Board.

In February 2007, the veteran appeared and offered testimony 
in support of his claim before the undersigned acting member 
of the Board.  The veteran's testimony on that occasion has 
been transcribed and associated with his claims file.


FINDINGS OF FACT

1.  By rating decision in January 1983, service connection 
for left ear hearing loss was granted effective from the date 
of September 10, 1982.

2.  The veteran failed to submit a timely notice of 
disagreement following receipt of notice of the January 1983 
rating decision, and the September 10, 1982, effective date 
is therefore final.


CONCLUSION OF LAW

The claim to reopen the issue of entitlement to an effective 
date earlier than September 10, 1982 for the grant of service 
connection for left ear hearing loss is legally insufficient.  
38 U.S.C.A. §§ 5108, 5110(a), 7105(c) (West 2002); 38 C.F.R. 
§§ 3.156, 3.400, 20.302 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By rating decision in January 1983, entitlement to service 
connection for left ear hearing loss was granted, effective 
from September 10, 1982.  The veteran failed to submit a 
timely notice of disagreement following receipt of the 
February 17, 1983 notice of the January 1983 rating decision.  
The request for consideration of a claim for an earlier 
effective date was received by VA on December 19, 2003, which 
is well over one year after the February 17, 1983 notice.  As 
a result, the September 10, 1982 effective date for the grant 
of service connection for left ear hearing loss is final.  
See 38 C.F.R. § 20.302.

In general, a final rating decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception 
to this rule is 38 U.S.C.A. § 5108, which provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See also 38 C.F.R. § 3.156.  However, in the case 
of Lapier v. Brown, 5 Vet. App. 215 (1993), the United States 
Court of Appeals for Veterans Claims (Court) held that, even 
assuming the presence of new and material evidence, the 
reopening of a claim of entitlement to an earlier effective 
date can not result in the actual assignment of an earlier 
effective date because an award granted on a reopened claim 
may not be made effective prior to the date of the reopened 
claim.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2).  
The Court more clearly enunciated the holding in Lapier in 
the case of Leonard v. Principi, 17 Vet. App. 447 (2004).  In 
Leonard, the Court indicated that when an effective date 
becomes final, the veteran's claim to reopen can not 
establish an earlier effective date.

The Board notes the recent case of Rudd v. Nicholson, 20 Vet. 
App. 296 (2006), wherein the Court held that, if a claimant 
wishes to obtain an effective date earlier than that assigned 
in an RO decision, the claimant must file a timely appeal as 
to that decision.  Otherwise, the decision becomes final and 
the only basis for challenging the effective date is a motion 
to revise the decision based on clear and unmistakable error.

In this case, the January 1983 rating decision established an 
effective date of September 10, 1982 for the grant of service 
connection for left ear hearing loss, and that January 1983 
rating decision and September 10, 1982 effective date are 
final.  The veteran, therefore, would not be entitled to an 
earlier effective date for the grant of service connection 
for left ear hearing loss even if he presented new and 
material evidence.  Id.

The Board recognizes the veteran's arguments that the 
evidence demonstrates that he had hearing loss due to service 
prior to September 10, 1982.  However, the Court has held 
that in situations where the law is dispositive of a claim, 
the claim should be denied because of lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  As the veteran's claim to reopen could not establish 
an earlier effective date regardless of any additional 
factual evidence that might be submitted, there is no legal 
basis for the veteran's claim.  Thus, his claim must be 
denied as being legally insufficient.

The Board has considered whether the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002), which became effective 
on November 9, 2000, is applicable to this claim.  However, 
the provisions of the VCAA have no effect on an appeal, such 
as the instant appeal, where the law, and not the underlying 
facts or development of the facts, is dispositive in the 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).




ORDER

The claim of entitlement to an effective date earlier than 
September 10, 1982, for the grant of service connection for 
left ear hearing loss is denied.



____________________________________________
NANCY RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


